United States Court of Appeals
                      For the First Circuit

No. 06-2480

            SHANK/BALFOUR BEATTY, a Joint Venture of
  M. L. Shank, Co., Inc. and Balfour Beatty Construction, Inc.,

                      Plaintiff, Appellant,

                                v.

        INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS
                 LOCAL 99, a/k/a IBEW LOCAL 99,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on August 6, 2007 is amended
as follows:

     Delete the text of footnote 4 on page 15 in its entirety and
replace it with the following:

     Shank/BB correctly argues that an affirmative claim for work
need not be explicit and that the actual performance of the work by
union-represented employees may be sufficient. Performance of the
work might in some instances be "evidence" of a claim on the work
that creates a jurisdictional dispute.          See, e.g., Int'l
Longshoremen's & Warehousemen's Union, Local 62-B v. N.L.R.B.
(Alaska Timber), 781 F.2d 919, 924-26 (D.C. Cir. 1986); Int'l
Longshoremen's & Warehousemen's Union, Local 14 (Sierra Pacific),
314 N.L.R.B. 834, 936 (1994), aff'd 85 F.3d 646, 651-53 (D.C. Cir.
1996). It is not clear that these cases help the company, which
assigned the "electrical" work to other unions willing to do it.
The real dispute is still between Shank/BB and the electrical
union.   And the NLRB precedent, which only plays the role of
background context for contract construction, involves NLRA
jurisdictional disputes, which by statute are resolved by a third
party, and not one of the disputing participants. See 29 U.S.C.
§ 158(b)(4)(D); id. § 160(k).

     Page 11, line 16: insert apostrophe after "laborers"

     Page 16, line 19: insert "operating" before "engineers'"